 



Exhibit 10.18

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

         This agreement, dated as of November 1, 2004, amends the Employment
Agreement (the “Agreement”) dated as of September 1, 2001, between U.S.-China
Industrial Exchange, Inc. and Lawrence Pemble.



  1.   The first paragraph of the Agreement is amended to read as follows:      
        “This Employment Agreement dated as of September 1, 2001, between
Chindex International, Inc., a Delaware Corporation currently having an address
at 7201 Wisconsin Avenue, Bethesda, Maryland 20815 (the “Company”) and Lawrence
Pemble, an individual residing at 499 Hinton Cemetary Road, Sadieville, KY 40370
(“Employee”).”           2.   Paragraph (a) of Section 5 of the Agreement is
amended by deleting the words “One Hundred and Seventy One Thousand Dollars
($171,000) per year” and substituting therefor the words “One Hundred and Ninety
Five Thousand Dollars ($195,000) per year.”               IN WITNESS WHEREOF,
the parties have executed this Agreement as of date first above written.

         
EMPLOYEE
  COMPANY
 
       
/S/ Lawrence Pemble
  By:   /S/ Robert C. Goodwin, Jr.
 
       
Name: Lawrence Pemble
      Name: Robert C. Goodwin, Jr.
Title:   Executive Vice President

 